Lane, J.,
delivered the opinion of the court:
The complainant demurs to this plea because it appears, from the decree, that it was dismissed for non-payment of the purchase money, and that the contract remains unaffected by the decree. 409] *We think the dismissal is a bar to future proceedings. The rights of the parties were before the court, and all were investigated, and the plaintiff must abide by the shape in which he chose to submit them. Like a bill to redeem a mortgage, if it be dismissed without reservation for non-payment of the money within the time limited, it is a final decree, and works a foreclosure because it concludes all rights. 4 Johns. Ch. 140.